Citation Nr: 1009406	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 
1979.  He also had unverified periods of Reserve service from 
January 1980 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

A January 2007 private medical record reflects that the 
Veteran was treated for pain in his right heel and diagnosed 
with chronic plantar fasciitis of the right heel, and leg 
length discrepancy.  VA medical records dated in March and 
April 2007 reflect that the Veteran complained of "chronic 
burning pain for 25 years in both feet."  Physical 
examination findings were "functional pes planus 
bilaterally-longitudinal arches 'correct' somewhat with 
passive realignment."  Therefore, the Board finds that the 
Veteran has a current disability.

The Veteran's service treatment records (STRs) are negative 
for any complaints of, or treatment for, pes planus.  STRs 
dated in January 1976, October 1983, November 1987, and July 
1991 reflect that the Veteran averred that he had never had 
foot trouble.  In addition, reports of medical examination 
dated in October 1983, November 1987, and July 1991 reflect 
that the Veteran's feet were normal upon clinical 
examination.  

The Veteran's military occupational specialty (MOS) was as a 
vehicle mechanic.  There is no evidence of record that the 
Veteran was diagnosed with, complained of, or sought 
treatment for, pes planus while in service.  However, the 
Board is cognizant that a portion of the Veteran's STRs are 
unavailable.  (See June 2007 formal finding on 
unavailability.)  

The evidence of record includes medical correspondence, dated 
in April 2008, from Dr. A.H.  She notes that the Veteran has 
"significant foot pain to bilateral heels" and that "pain 
in his feet has been brought on by his years in the 
Service."  The Board notes that pain alone is not a 
disability for which service connection may be granted.   
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
Board further notes that Dr. A.H. does not provide a 
sufficient rationale for her opinion.  Dr. A.H. further notes 
that "excessive stress and loading of the feet has caused 
loss of arch, tearing of ligaments, and bone spur formation.  
[The Veteran] also has a limb length discrepancy. . . ."  
The Board finds that Dr. A.H.'s opinion meets the low 
threshold required by McLendon requiring some indication that 
the claimed disability may be associated with the established 
event, injury, or disease.

Any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty, is considered 
active service. 38 C.F.R. § 3.6.  In this regard, the Board 
notes that the Veteran had INACUDUTA from 1980 to 1993 and 
from 1996 to 1999.  He had ACDUTRA from 1981 to 1992, and in 
1999.  The earliest record of evidence of complaints of 
bilateral pes planus is in 2007.  

An April 2007 VA physical therapy note reflects that the 
Veteran works the night shift and is on his feet a lot.  The 
record also reflects his employment as a truck driver and 
custodian.

The Board finds that a VA examination and opinion with regard 
to whether there is a causal relationship between the 
Veteran's foot disability and active service, to include any 
Reserve service, is warranted.  Any such opinion should 
consider the Veteran's entire claims file, to include any 
additional records, which VA obtains.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a 
foot disability, to include pes planus.  
After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent medical records, to include VA 
records, which are not already associated 
with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the extent and 
etiology of any bilateral foot disability.  
Perform all necessary diagnostic tests and 
report all clinical manifestations in 
detail.  The examiner is asked to opine as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any such disability or disabilities is 
(are) related to the Veteran's military 
service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral pes planus.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


